DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 21-31 and 38-40) and Species A (Figs. 2-6 and 8) in the replies filed on 10/15/2021 and 03/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant provided that claims 21, 22, 24-31, 38, and 40 read on the elected species, however as noted in the Interview Summary of 06/16/2022, claims 24 and 40 do not read on the elected species.  Claims 24 and 40 are directed to the nonelected embodiment of Species B, Fig. 9. Therefore it was agreed that these claims will be withdrawn (in addition to claim 23).
Claims 21, 22, 25-31, and 38 read on the elected invention(s).
Claims 23, 24, and 40 are withdrawn as directed to nonelected inventions.
Claims 32-37 and 39 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22, 25-31, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, and 10-12 of U.S. Patent No. 10,188,160. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Application independent claim 21 is merely broader than patent claim 1, and thus not patentably distinct therefrom. It is noted that application claim 21 recites that the second post-operative drain compartment is below the navel portion of the garment, however this structure is encompassed within patent claim 1, since the “fourth” post-operative drain compartment recited in patent claim 1 is below the navel portion, and the second, third, and fourth compartments are positioned within the defined axes. Thus, all of the structure recited in application claim 21 is encompassed within patent claim 1.
Application claim 22 recites the same subject matter as application claim 2. The recitation in application claim 22 that no compartments contact a waist portion of the garment is encompassed within patent claim 1, which defines such a space free of compartments.
Application claim 25 is obvious in view of patent claim 1, since it would have been obvious to provide the opening as at least four inches and without a fastener in order to properly and easily hold a post-operative drain therein.
Application claims 26 and 27 are not patentably distinct from patent claim 7, since it would have been obvious to provide the second plurality of drain compartments of patent claim 7 with three such compartments (forming fifth, sixth, and seventh compartments as in application claims 26-27) in order to mirror the compartments provided on the other side of the garment (i.e. the first plurality of compartments).
Application claim 28 is obvious in view of patent claim 8, because it would have been obvious to provide no more than four compartments (or exactly four compartments), since selection of the number of compartments is within the routine skill in the art.
Application claims 29, 30, and 31 recite the same subject matter as patent claims 10, 11, and 12, respectively.
Application independent claim 38 is merely broader than patent claim 1, and thus not patentably distinct therefrom. It is noted that application claim 38 recites that the second post-operative drain compartment is below the navel portion of the garment, however this structure is encompassed within patent claim 1, since the “fourth” post-operative drain compartment recited in patent claim 1 is below the navel portion, and the second, third, and fourth compartments are positioned within the defined axes. Thus, all of the structure recited in application claim 38 is encompassed within patent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-22, 25-31 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the upper edge” (line 7) without proper antecedent basis.  This renders the claim indefinite since the upper edge was not clearly set forth.
Claim 31 is indefinite in reciting “an upper edge of the first compartment is parallel to an upper edge of the first compartment”. It is unclear what is meant by this recitation, since it is not understood in what manner this upper edge is being compared to itself.
Claim 38 recites “the garment” (line 7) without proper antecedent basis.  This renders the claim indefinite since it is unclear how this garment is related to the “apparatus” set forth in the preamble. Similarly, subsequent recitations of the “garment” in claim 38 are unclear since it is not clear how the garment is related to the “apparatus” set forth in the preamble.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 25-27, 29-31, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 3,055,133).
Anderson discloses a garment as in claim 21, comprising an inner surface (see inner surface of vest shown in Fig. 1), an outer surface (see outer surface of vest shown in Fig. 1), a front panel (16,18) comprising a left front panel (18; Fig. 1 and col. 2, lines 5-9) and a right front panel (16; Fig. 1; col. 2, lines 5-9), a rear panel (6), and a plurality of compartments (24) disposed along the inner surface of the garment (Fig. 1; col. 2, lines 13-35). As shown in the annotated figure below, the pocket labelled “1” forms the claimed “first compartment”, the pocket labelled “2” forms the second compartment, and the pocket labelled “3” forms the claimed third compartment, as recited in claim 21. 

    PNG
    media_image1.png
    437
    500
    media_image1.png
    Greyscale

Further as to claim 21, with reference to the annotated figure above, the garment of Anderson comprises a first post-operative drain compartment (pocket “1” shown in annotated figure above) disposed along the inner surface of the garment (Figs. 2-3; col. 2, lines 26-27 and 71-72), wherein the upper edge of the first post-operative drain compartment provides a first opening (see Fig. 3; col. 2, lines 71-72), wherein the first post-operative drain compartment (pocket “1”) is disposed above a navel portion of the garment (the navel portion of the garment is considered to be that portion beneath pocket “1”, e.g. the region near middle button 20), and wherein the first post-operative drain compartment (pocket “1”) is disposed below a breast portion of the garment (see annotated figure above, where it is seen that pocket 1 is below the portion of the garment considered to form a “breast portion”, e.g. the region near the upper row(s) of pockets); 
a second post-operative drain compartment (labelled “2” in annotated figure above) disposed along the inner surface of the garment (Fig. 1), wherein the second post-operative drain compartment has an upper edge and a lower edge (see upper and lower edges of pocket “2” above and as shown in Fig. 1), wherein the upper edge of the second post-operative drain compartment provides a second opening (the opening at upper edge of pocket “2”), wherein a distance between the upper edge of the second post-operative drain compartment and the lower edge of the first post-operative drain compartment is greater than half of the length of the first post-operative drain compartment (see spacing between the upper edge of pocket “2” and the lower edge of pocket “1”, which is clearly greater than half the length of the pocket “1”; see annotated figure above and Fig. 1), wherein the second post-operative drain compartment is disposed below the navel portion of the garment (the navel portion of the garment is considered to be that portion beneath the row of pockets between pocket “1” and “2”, e.g. the region near middle button 20); and
a third post-operative drain compartment (labelled “3” in annotated figure above) disposed along the inner surface of the garment, wherein the second post-operative drain compartment is adjacent to the third post-operative drain compartment (see pocket “2” is adjacent to pocket “3” as indicated in annotated figure above), wherein the second and third post-operative drain compartments are disposed below the first post-operative drain compartment (see Fig. 1 and annotated figure above), and wherein the first, second, and third post-operative drain compartments are all disposed on either the left front panel or the right front panel (the first, second, and third compartments, i.e. pockets “1”, “2”, and “3”, are all disposed on the left front panel; see Fig. 1 and annotated figure above).
With respect to the recitation of these compartments as being “post-operative drain compartments”, this recitation is directed to the intended use of the compartments.  The use of the compartments to retain post-operative drains amounts to the intended use of the device and does not further limit the claimed structure over that of Anderson.  The pockets of Anderson are capable of being used to hold a drain if desired.  
Regarding claim 22, Anderson discloses wherein each of the compartments (1,2,3) has a rectangular shape, and wherein each of the compartments is of a substantially same size (see Fig. 1 and annotated figure above).  The “waist portion” of the garment is considered to be the area indicated in annotated figure below, i.e. the region between the lowest row of pockets and the next row of pockets. No compartments contact this “waist portion” of the garment, as seen below.

    PNG
    media_image2.png
    437
    692
    media_image2.png
    Greyscale

Regarding claim 25, the pockets of Anderson are four inches high and three inches wide (formed out of a 4 inch strip of plastic which is divided into 3 inch wide pockets as described in col. 2, lines 25-35). Thus, the opening extends four inches vertically (see annotated figure below, showing the vertical size of the opening within the pocket; the opening extends 4 inches vertically).  Therefore, the first compartment has an opening that extends at least four inches, as in claim 25. The first compartment (1) does not include any fastening mechanism thereby providing constant access to an interior of the first compartment (see upper opening of pocket in Fig. 3 and see col. 2, lines 71-72).

    PNG
    media_image3.png
    378
    295
    media_image3.png
    Greyscale

Regarding claim 26, the garment of Anderson comprises a fifth post-operative drain compartment (another one of pockets 24) disposed along the inner surface of the garment; a sixth post-operative drain compartment (another one of pockets 24)  disposed along the inner surface of the garment; and a seventh post-operative drain compartment (another one of pockets 24) disposed along the inner surface of the garment; see pockets 24 on the inner surface of right front panel 16 in Fig. 1.  It is noted that the recitation of these compartments as being “post-operative drain” compartments amounts to the intended use of the claimed compartments (used for holding post-operative drains) and does not further distinguish the claimed structure from that of Anderson.
Regarding claim 27, as noted above, the fifth, sixth, and seventh compartments are formed by four compartments 24 provided on the inner surface of the right front panel 16, while the first, second, and third compartments are formed on the inner surface of the left front panel (see pockets 1, 2, 3, in annotated figure above).
Regarding claim 29, the second and third compartments are disposed along a lower edge of the garment (the pockets 2 and 3 are positioned along the lower horizontal edge of the garment; see annotated figure above and Fig. 1 of Anderson).
As to claim 30, the distance between the upper edge of the second compartment and the lower edge of the first compartment is at least three inches (as clear from col. 2, lines 25-35, the pockets are 4 inches high and the distance between the pocket rows is 1/2 inch, so the distance between the upper edge of pocket 2 and the lower edge of pocket 1 would be about 5 inches, which falls within the claimed range of “at least three inches”).
Regarding claim 31, Anderson discloses an upper edge of the first compartment (1) is parallel to an upper edge of the first compartment (1), and wherein a lower edge of the second compartment (2) is parallel to an upper edge of the first compartment (1) (see pockets 1 and 2 in annotated figure above).
Anderson discloses a garment as in claim 38, comprising: 
an inner surface (see inner surface of vest shown in Fig. 1), an outer surface (see outer surface of vest shown in Fig. 1), a front panel (16,18) comprising a left front panel (18; Fig. 1 and col. 2, lines 5-9) and a right front panel (16; Fig. 1; col. 2, lines 5-9), a rear panel (6),
a first post-operative drain compartment (pocket “1” in annotated figure above) disposed along the inner surface of the garment (Figs. 2-3; col. 2, lines 26-27 and 71-72), wherein the first post-operative drain compartment (pocket “1”) is disposed above a navel portion of the garment (the navel portion of the garment is considered to be that portion beneath pocket “1”, e.g. the region near middle button 20), and wherein the first post-operative drain compartment (pocket “1”) is disposed below a breast portion of the garment (see annotated figure above, where it is seen that pocket 1 is below the portion of the garment considered to form a “breast portion”, e.g. the region near the upper row(s) of pockets); 
a second post-operative drain compartment (labelled “2” in annotated figure above) disposed along the inner surface of the garment (Fig. 1), wherein the second post-operative drain compartment is disposed below the navel portion of the garment (the navel portion of the garment is considered to be that portion beneath the row of pockets between pocket “1” and “2”, e.g. the region near middle button 20); and
a third post-operative drain compartment (labelled “3” in annotated figure above) disposed along the inner surface of the garment, wherein the second post-operative drain compartment is adjacent to the third post-operative drain compartment (see pocket “2” is adjacent to pocket “3” as indicated in annotated figure above), wherein the second and third post-operative drain compartments are disposed below the first post-operative drain compartment (see Fig. 1 and annotated figure above), and wherein the first, second, and third post-operative drain compartments are all disposed on either the left front panel or the right front panel (the first, second, and third compartments, i.e. pockets “1”, “2”, and “3”, are all disposed on the left front panel; see Fig. 1 and annotated figure above). 
With respect to the recitation in claim 38 of these compartments as being “post-operative drain compartments”, this recitation is directed to the intended use of the compartments.  The use of the compartments to retain post-operative drains amounts to the intended use of the device and does not further limit the claimed structure over that of Anderson.  The pockets of Anderson are capable of being used to hold a drain if desired.  


Claims 21, 26-28, 31, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hemker (US 10,264,831).
Hemker discloses a garment as in claim 21, comprising: an inner surface (22), an outer surface (21), a front panel (see Figs. 2 and 3) comprising a left front panel (having front end 26; Fig. 3; col. 3, lines 40-42 and 45-50) and a right front panel (having front end 24; Fig. 3), a rear panel (see back portion of garment, the interior of which is shown in Fig. 3), a first post-operative drain compartment (42a; Fig. 3; labelled “1” in annotated figure below) disposed along the inner surface of the garment, wherein the upper edge of the first post-operative drain compartment provides a first opening (see opening of pocket 42a along the upper edge; Fig. 3), wherein the first post-operative drain compartment (42a) is disposed above a navel portion of the garment (see annotated figure below, indicating the region which is considered to be a “navel portion” of the garment), and wherein the first post-operative drain compartment (42a) is disposed below a breast portion of the garment (see annotated figure below, indicating the region which is considered to be a “breast portion” of the garment); 
a second post-operative drain compartment (46a; labelled “2” in annotated figure below) disposed along the inner surface of the garment (see Fig. 3), wherein the second post-operative drain compartment has an upper edge and a lower edge (see upper and lower edges of compartment 46a), wherein the upper edge of the second post-operative drain compartment provides a second opening (see opening of pocket 46a; Fig. 3), wherein a distance between the upper edge of the second post-operative drain compartment (46a) and the lower edge of the first post-operative drain compartment (42a) is greater than half of the length of the first post-operative drain compartment (this distance being clearly shown in Fig. 3; see distance between pockets “1” and “2” in annotated figure below), wherein the second post-operative drain compartment (46a) is disposed below the navel portion of the garment (pocket “2” is below that portion of the garment which forms the “navel portion” as indicated in annotated figure below); and
a third post-operative drain compartment (44a; Fig. 3) disposed along the inner surface of the garment, wherein the second post-operative drain compartment (46a) is adjacent to the third post-operative drain compartment (44a) (see pocket 2 is adjacent to pocket 3 as indicated in annotated figure below), wherein the second and third post-operative drain compartments (46a, 44a) are disposed below the first post-operative drain compartment (42a) (see Fig. 3 and annotated figure below), and wherein the first, second, and third post-operative drain compartments are all disposed on either the left front panel or the right front panel (the first, second, and third compartments 42a, 44a, 46a are all disposed on the right front panel; see Fig. 3).

    PNG
    media_image4.png
    450
    843
    media_image4.png
    Greyscale

With respect to the recitation of these compartments as being “post-operative drain compartments”, this recitation is directed to the intended use of the compartments.  The use of the compartments to hold post-operative drains amounts to the intended use of the device and does not further limit the claimed structure over that of Hemker, which discloses pockets 42a, 44a, and 46a having the claimed structure.  Also, it is noted that Hemker does disclose the use of pockets 44a and 44b to hold drain bulbs (col. 3, lines 63-65).
Regarding claim 26, the garment of Hemker comprises a fifth post-operative drain compartment (42b) disposed along the inner surface of the garment; a sixth post-operative drain compartment (44c) disposed along the inner surface of the garment; and a seventh post-operative drain compartment (44d) disposed along the inner surface of the garment (see Fig. 3). It is noted that the recitation of these compartments as being “post-operative drain” compartments amounts to the intended use of the claimed compartments (used for holding post-operative drains) and does not further distinguish the claimed structure from that of Hemker.
Regarding claim 27, the first, second, third, and fourth post-operative drain compartments (42a, 46a, 44a) are disposed on one of either the left front panel or the right front panel (42a, 46a, 44a are on the right front panel; Fig. 3) and the fifth, sixth, and seventh post-operative drain compartments (42b, 44c, 44d) are disposed on an other of either the left front panel or the right front panel (on the left front panel; see Fig. 3; col. 3, line 60 through col. 4, line 10).  
Regarding claim 28, the garment of Hemker has no more than four post-operative drain compartments on the left front panel (see four compartments 42b, 44c, 44d, 46b on the left front panel), and wherein the garment has no more than four post-operative drain compartments on the right front panel. (see four compartments 42a, 44a, 44b, 46a on right front panel; Fig. 3).
Regarding claim 31, Hemker discloses an upper edge of the first post-operative drain compartment (42a) is parallel to an upper edge of the first post-operative drain compartment (42a), and wherein a lower edge of the second post-operative drain compartment (46a) is parallel to an upper edge of the first post-operative drain compartment (42a) (see Fig. 3).
Hemker discloses a garment as in claim 38, comprising: an inner surface (22), an outer surface (21), a front panel (see Figs. 2 and 3) comprising a left front panel (having front end 26; Fig. 3; col. 3, lines 40-42 and 45-50) and a right front panel (having front end 24; Fig. 3), a rear panel (see back portion of garment, the interior of which is shown in Fig. 3), a first post-operative drain compartment (42a; Fig. 3; labelled “1” in annotated figure above) disposed along the inner surface of the garment, wherein the first post-operative drain compartment (42a) is disposed above a navel portion of the garment (see annotated figure above, indicating the region which is considered to be a “navel portion” of the garment), and wherein the first post-operative drain compartment (42a) is disposed below a breast portion of the garment (see annotated figure above, indicating the region which is considered to be a “breast portion” of the garment); 
a second post-operative drain compartment (46a; labelled “2” in annotated figure above) disposed along the inner surface of the garment (see Fig. 3), wherein the second post-operative drain compartment (46a) is disposed below the navel portion of the garment (pocket “2” is below that portion of the garment which forms the “navel portion” as indicated in annotated figure above); and
a third post-operative drain compartment (44a; Fig. 3) disposed along the inner surface of the garment, wherein the second post-operative drain compartment (46a) is adjacent to the third post-operative drain compartment (44a) (see pocket 2 is adjacent to pocket 3 as indicated in annotated figure above), wherein the second and third post-operative drain compartments (46a, 44a) are disposed below the first post-operative drain compartment (42a) (see Fig. 3 and annotated figure above), and wherein the first, second, and third post-operative drain compartments are all disposed on either the left front panel or the right front panel (the first, second, and third compartments 42a, 44a, 46a are all disposed on the right front panel; see Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure The references cited disclose garments having compartments similar to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732